MEMORANDUM **
Nicandro Pineda-Arreguin appeals from his 120-month sentence imposed following a guilty plea to possession of methamphetamine with intent to distribute, in violation of 21 U.S.C. § 841(a)(1). We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Pineda-Arreguin contends that the district court improperly denied him a “safety valve” sentence reduction pursuant to United States Sentencing Guidelines section 5C1.2. Upon review of the record, we conclude that the district court did not clearly err in determining that Pineda-Arreguin failed to meet his burden of showing that he had provided truthful and complete information about his offense. See 18 U.S.C. § 3553(f); United States v. Ajugwo, 82 F.3d 925, 929 (9th Cir.1996).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.